Exhibit 10.1

 

FIRST AMENDMENT OF STANDARD OFFICE LEASE

 

This First Amendment of Standard Office Lease (the “First Amendment”) is entered
into as of this 30th day of April, 2004, by and between ALECTA
PENSIONSFÖRSÄKRING, ÖMSESIDIGT, a Swedish company (“Landlord”), and MAXIM
PHARMACEUTICALS, a Delaware corporation (“Tenant”) who agree as follows:

 


1.               RECITALS.  THIS FIRST AMENDMENT IS EXECUTED IN CONTEMPLATION OF
THE FOLLOWING FACTS AND CIRCUMSTANCES:


 


1.1           LANDLORD AND TENANT EXECUTED THAT CERTAIN STANDARD OFFICE LEASE
DATED FOR REFERENCE PURPOSES JULY 31, 2003, AND EFFECTIVE AS OF SEPTEMBER 13,
2003 (“LEASE”), WITH RESPECT TO CERTAIN PREMISES IN THE OFFICE BUILDING PROJECT
LOCATED AT UNIVERSITY PACIFIC CENTRE, 8899 UNIVERSITY CENTER LANE, SAN DIEGO,
CALIFORNIA (THE “EXISTING PREMISES”).


 


1.2           IT IS THE INTENT OF LANDLORD AND TENANT, BY THIS FIRST AMENDMENT,
TO AMEND AND OTHERWISE MODIFY CERTAIN PROVISIONS AND CONDITIONS OF THE LEASE,
AND, EXCEPT AS EXPRESSLY AMENDED OR MODIFIED BY THE PROVISIONS AND CONDITIONS OF
THIS FIRST AMENDMENT, IT IS INTENDED BY LANDLORD AND TENANT THAT THE LEASE SHALL
REMAIN UNCHANGED AND OTHERWISE IN FULL FORCE AND EFFECT.


 


1.3           TENANT IS HEREBY EXERCISING ITS RIGHT OF FIRST OFFER PROVIDED FOR
IN THE LEASE WITH RESPECT TO SUITE 385 OF UNIVERSITY PACIFIC CENTRE.


 


1.4           CAPITALIZED TERMS USED HEREIN AS DEFINED TERMS AND NOT OTHERWISE
DEFINED HEREIN SHALL HAVE THE MEANINGS GIVEN TO THEM IN THE LEASE.


 


2.               AMENDMENTS.  THE LEASE SHALL BE AMENDED AND MODIFIED AS
FOLLOWS:


 


2.1                                 EXPANSION PREMISES.  THE PREMISES ARE HEREBY
EXPANDED, SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, TO INCLUDE THE
APPROXIMATELY 1,642 RENTABLE SQUARE FEET (1,425 USABLE SQUARE FEET), COMMONLY
KNOWN AS SUITE 385 OF THE BUILDING (THE “FIRST EXPANSION PREMISES”). 
ACCORDINGLY, EFFECTIVE AS OF MAY 1, 2004 (THE “EXPANSION PREMISES COMMENCEMENT
DATE”), PARAGRAPH 2 OF THE BASIC LEASE PROVISIONS OF THE LEASE SHALL
AUTOMATICALLY BE AMENDED TO READ, IN ITS ENTIRETY, AS FOLLOWS:

 

“2.                                 PREMISES:  Approximately 39,293 rentable
square feet.  The premises is comprised of 37,651 rentable square feet of
Existing Premises and approximately 1,642 rentable square feet of First
Expansion Premises.  The total Premises consists of 39,293 rentable square
feet.”

 

1

--------------------------------------------------------------------------------


 

Further, effective as of the Expansion Premises Commencement Date, paragraph 6
of the Basic Lease Provisions of the Lease shall automatically be amended to
read, in its entirety, as follows:

 

“6.                                 TENANT’S PRORATA SHARE; BASE YEAR:  40.72%;
such share is a fraction of the numerator of which is the total rentable area of
the Premises (39,293 sq. ft.) and the denominator of which is the total rentable
area of the Building (96,490 sq. ft.); Base Year: 2004.”

 

Further, effective as of the Expansion Premises Commencement Date, Exhibit “A”
attached hereto shall automatically be substituted for the Exhibit “A”
originally attached to the Lease.

 


2.2                                 ADJUSTMENT OF BASIC MONTHLY RENT.  EFFECTIVE
ON THE EXPANSION PREMISES COMMENCEMENT DATE, THE BASIC MONTHLY RENT PAYABLE BY
TENANT SHALL BE ADJUSTED TO INCLUDE BASIC MONTHLY RENT FOR THE FIRST EXPANSION
PREMISES.  ACCORDINGLY, EXHIBIT “D” ATTACHED HERETO IS SUBSTITUTED FOR THE
EXHIBIT “D” ORIGINALLY ATTACHED TO THE LEASE.


 


2.3                                 RENT ABATEMENT.


 


2.3.1                        NOTWITHSTANDING THE PROVISIONS OF ARTICLE 2 OF THE
LEASE AND COMMENCING ON THE EXPANSION PREMISES COMMENCEMENT DATE, TENANT SHALL
NOT BE OBLIGATED TO PAY BASIC MONTHLY RENT FOR THE FIRST EXPANSION PREMISES FOR
THE MONTHS OF MAY, JUNE, JULY AND AUGUST OF 2004 (THE “ABATED RENT”) UNTIL THE
EXPIRATION OF THE TERM.  IF UPON THE EXPIRATION OF THE TERM, LANDLORD HAS NOT
TERMINATED THE LEASE FOR A TENANT DEFAULT, THEN LANDLORD SHALL FORGIVE TENANT’S
OBLIGATION TO PAY THE ABATED RENT.


 


2.3.2                        TENANT AGREES THAT LANDLORD’S AGREEMENT TO FORGIVE
BASIC MONTHLY RENT AS PROVIDED IN PARAGRAPH 2.3.1 ABOVE IS CONDITIONED UNTIL THE
NATURAL EXPIRATION OF THE TERM OF THE LEASE OR EARLY TERMINATION THROUGH NO
FAULT OF TENANT.  IF A DEFAULT SHALL OCCUR DURING THE TERM OF THE LEASE AND THE
LEASE SHALL TERMINATE AS A RESULT THEREOF, THEN THE AGGREGATE AMOUNT OF THE
ABATED RENT PROVIDED TO TENANT PRIOR TO SUCH DEFAULT SHALL BECOME IMMEDIATELY
DUE AND PAYABLE AS ADDITIONAL RENT UNDER THE LEASE.


 


2.3.3                        ONLY BASIC MONTHLY RENT FOR THE FIRST EXPANSION
PREMISES SHALL BE POSTPONED.  NO OTHER OBLIGATIONS OWED BY TENANT TO LANDLORD
SHALL BE POSTPONED OR FORGIVEN.  THE PURPOSE OF THIS PROVISION IS TO ENSURE THAT
LANDLORD’S EFFECTIVE RENT FOR THE TERM IS NOT REDUCED AS A RESULT OF AN EARLY
TERMINATION OF THE LEASE.


 


2.4                                 ADJUSTMENT OF SECURITY DEPOSIT.


 


(A)                                  PARAGRAPH 7 OF THE BASIC LEASE PROVISIONS
OF THE LEASE IS HEREBY AMENDED TO READ, IN ITS ENTIRETY, AS FOLLOWS:

 

2

--------------------------------------------------------------------------------


 

7.                                       “SECURITY DEPOSIT:  $74,526.20.”

 

(b)                                 When the First Amendment is executed, Tenant
shall pay $4,794.64 to Landlord for the purpose of increasing the Security
Deposit held by Landlord from $69,731.56 to $74,526.20.

 


2.5                                 TENANT IMPROVEMENT ALLOWANCE.  TENANT SHALL
OCCUPY THE FIRST EXPANSION PREMISES IN ITS AS-IS CONDITION AND LANDLORD SHALL
HAVE NO OBLIGATION TO CONTRIBUTE ANY FUNDS TO ANY REFURBISHMENT OF THE PREMISES.


 


2.6                                 POSSESSION OF FIRST EXPANSION PREMISES. 
LANDLORD SHALL TENDER POSSESSION, AND TENANT SHALL TAKE POSSESSION, OF THE FIRST
EXPANSION PREMISES ON THE EXPANSION PREMISES COMMENCEMENT DATE.


 


2.7                                 PARKING SPACES.  EFFECTIVE ON THE EXPANSION
PREMISES COMMENCEMENT DATE, PARAGRAPH 11 OF THE BASIC LEASE PROVISIONS OF THE
LEASE SHALL AUTOMATICALLY BE AMENDED TO READ, IN ITS ENTIRETY, AS FOLLOWS:


 

“11.                           PARKING:

 

For the Existing Premises:

 

Tenant shall be entitled to four (4) parking permits per 1,000 usable square
feet of the Existing Premises, all within the designated parking area, surface
and structure.  Up to eighteen (18) of these parking permits shall be covered
and designated reserved for Tenant’s executives at Tenant’s option.  In
addition, Landlord shall provide, pursuant to Tenant’s request, three (3)
reserved spaces in front of the Building designated specifically for Tenant’s
visitors and vendors.  Monthly parking charges shall be at $25.00 per non
reserved space and $75.00 per reserved space. All non-reserved parking charges
shall be waived during the first three (3) years of the Term.  Landlord reserves
the right to separately charge Tenant’s guests and visitors for any additional
parking.

 

For the First Expansion Premises:

 

Tenant shall be entitled to six (6) unreserved parking spaces during the Term at
the prevailing market rate for such parking spaces which is currently $50.00 per
unreserved space, per month.  Tenant may elect to designate up to two (2) of
said six parking spaces as reserved parking spaces.  If Tenant so elects, Tenant
agrees to pay the prevailing market rate for such parking spaces which is
currently $100 for each reserved space, per month.  Landlord reserves the right
to separately charge Tenant’s guests and visitors for parking.”

 

3

--------------------------------------------------------------------------------


 


2.8                                 BROKERS:  AS OF THE EXPANSION PREMISES
COMMENCEMENT DATE, PARAGRAPH 8 OF THE BASIC LEASE PROVISIONS OF THE LEASE SHALL
AUTOMATICALLY BE AMENDED TO READ, IN ITS ENTIRETY, AS FOLLOWS:


 

“12.                           Brokers:

 

For the Existing Premises:  Burnham Real Estate Services (previously known as
Burnham Office Consulting Partners).

 

For the First Expansion Premises:  Burnham Real Estate Services and The Staubach
Company.

 


2.9                                 LANDLORD’S ADDRESS FOR NOTICES: LANDLORD’S
ADDRESS FOR NOTICES, AS SET FORTH IN SECTION 9 OF THE BASIC LEASE PROVISIONS OF
THE LEASE, IS AMENDED TO THE FOLLOWING:

 

 

Landlord:

Tenant:

 

 

ALECTA PENSIONSFÖRSÄKRING, ÖMSESIDIGT,

MAXIM PHARMACEUTICALS

a Swedish company

8899 University Center Lane, Suite 385

Alecta Real Estate (USA), Inc.

San Diego, CA 92122

10 Glenville Street

Attn: Dale Sander

Greenwich, CT 06831

 

Attn: Martin Van Ardenne

 

 

 

 

 

with a copy to:

 

 

 

STEPSTONE REAL ESTATE SERVICES

 

1660 Union Street, 4th Floor

 

San Diego, CA 92101

 

Attn: Cindy Tracey

 

 


2.10                           DEFINED TERMS:  CAPITALIZED TERMS THAT ARE
DEFINED HEREIN BUT NOT IN THE LEASE SHALL HAVE THE MEANINGS SPECIFIED HEREIN.

 


3.               ESTOPPEL.


 


3.1                                 TENANT:  AS OF THE DATE HEREOF, TENANT
ACKNOWLEDGES AND AGREES THAT TO THE BEST OF TENANT’S KNOWLEDGE AND BELIEF,
LANDLORD HAS PERFORMED ALL OBLIGATIONS REQUIRED OF LANDLORD UNDER THE LEASE AND
THAT THERE ARE NO OFFSETS, COUNTERCLAIMS OR DEFENSES OF TENANT UNDER THE LEASE
EXISTING AGAINST LANDLORD.  TENANT FURTHER ACKNOWLEDGES AND AGREES THAT NO
EVENTS HAVE OCCURRED THAT, WITH THE PASSAGE OF TIME OR THE GIVING OF NOTICE, OR
BOTH, WOULD CONSTITUTE A BASIS FOR AN OFFSET, COUNTERCLAIM OR DEFENSE AGAINST
LANDLORD, AND THAT THE LEASE, AS AMENDED, IS IN FULL FORCE AND EFFECT.


 


3.2                                 LANDLORD:  AS OF THE DATE HEREOF, LANDLORD
ACKNOWLEDGES AND AGREES THAT TO THE BEST OF LANDLORD’S KNOWLEDGE AND BELIEF,
TENANT HAS PERFORMED ALL OBLIGATIONS REQUIRED OF

 

4

--------------------------------------------------------------------------------


 


TENANT UNDER THE LEASE AND THAT THERE ARE NO OFFSETS, COUNTERCLAIMS OR DEFENSES
OF LANDLORD UNDER THE LEASE EXISTING AGAINST TENANT.  LANDLORD FURTHER
ACKNOWLEDGES AND AGREES THAT NO EVENTS HAVE OCCURRED THAT, WITH THE PASSAGE OF
TIME OR THE GIVING OF NOTICE, OR BOTH, WOULD CONSTITUTE A BASIS FOR AN OFFSET,
COUNTERCLAIM OR DEFENSE AGAINST TENANT, AND THAT THE LEASE, AS AMENDED, IS IN
FULL FORCE AND EFFECT.

 


4.               CONTINUING EFFECT.  AS USED HEREIN THE TERM “LEASE” SHALL REFER
TO THE LEASE AS AMENDED.  IT IS THE INTENT OF LANDLORD AND TENANT BY THIS FIRST
AMENDMENT TO AMEND AND MODIFY CERTAIN PROVISIONS AND CONDITIONS OF THE LEASE AS
PREVIOUSLY AMENDED; THEREFORE, EXCEPT AS EXPRESSLY AMENDED OR MODIFIED BY THE
PROVISIONS AND CONDITIONS OF THIS FIRST AMENDMENT, THE LEASE SHALL REMAIN
UNCHANGED AND OTHERWISE IN FULL FORCE AND EFFECT.

 

“LANDLORD”

 

“TENANT”

 

 

 

 

 

 

 

 

 

 

ALECTA PENSIONSFÖRSÄKRING,

 

MAXIM PHARMACEUTICALS,

ÖMSESIDIGT, a Swedish company

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Martin Van Ardenne

 

By:

 

/s/ Anthony E. Altig

 

Martin Van Ardenne

 

 

 

Its:

Asset Manager

 

Its:

 

Chief Financial Officer

 

5

--------------------------------------------------------------------------------


 

EXHIBIT “D”

 

BASIC MONTHLY RENT SCHEDULE

 

1.                                       BASIC MONTHLY RENT

 

(a)                                  As of the date hereof, the Basic Monthly
Rent to be paid by the Tenant to the Landlord shall be as follows.

 

For the Existing Premises:

 

 

 

Months   0 through 12 - $90,362.40

($2.40 per BOMA rentable square foot) per month

Months 13 through 24 - $90,362.40

($2.40 per BOMA rentable square foot) per month

Months 25 through 36 - $90,362.40

($2.40 per BOMA rentable square foot) per month

Months 37 through 48 - $100,904.68

($2.68 per BOMA rentable square foot) per month

Months 49 through 60 - $103,916.76

($2.76 per BOMA rentable square foot) per month

Months 61 through 72 - $106,928.84

($2.84 per BOMA rentable square foot) per month

Months 73 through 84 - $109,940.92

($2.92 per BOMA rentable square foot) per month

 

 

For the First Expansion Premises:

 

 

 

Months   8 through 12 - $3,940.80

($2.40 per BOMA rentable square foot) per month*

Months 13 through 24 - $3,940.80

($2.40 per BOMA rentable square foot) per month

Months 25 through 36 - $3,940.80

($2.40 per BOMA rentable square foot) per month

Months 37 through 48 - $4,400.56

($2.68 per BOMA rentable square foot) per month

Months 49 through 60 - $4,531.92

($2.76 per BOMA rentable square foot) per month

Months 61 through 72 - $4,663.28

($2.84 per BOMA rentable square foot) per month

Months 73 through 84 - $4,794.64

($2.92 per BOMA rentable square foot) per month

 

(b)                                 Tenant agrees to pay to Landlord the monthly
rental (Basic Monthly Rent) according to the terms and conditions as specified
in Article 2 of the Lease.

 

--------------------------------------------------------------------------------

*                                         Rents for May, June, July and
August of 2004 are subject to Section 2.3 of the First Amendment to Lease.

 

6

--------------------------------------------------------------------------------